IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 85 WM 2019
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
ROMAN ELON JONES,                            :
                                             :
                    Petitioner               :


                                      ORDER


PER CURIAM

      AND NOW, this 5th day of December, 2019, the Petition for Extraordinary Relief

under King’s Bench Jurisdiction is DENIED.